There are two propositions if carefully considered are the basis on which a rehearing, with sound judgment, may be rested.
(1) The exhibits made the basis of this alleged cause of action contradict the averments of the amended pleading as to a loan of $10,000 or other sum of moneys by the bank to Laurendine. The exhibits being the foundation of the claim will control the amended pleading. Lavretta v. First National Bank of Mobile, 235 Ala. 104, 178 So. 3.
Twenty years is supposed to close the transactions of the past. Such is the general *Page 627 
rule, at least. On the writer's original presentation of this case to the whole court, the conflict between the exhibits and the pleading was adverted to, since the exhibits are the basis of the transactions and must control. I stated that Laurendine's right must stand or fall on the Staples letter of June 25, 1919, and on the claim he filed with the Superintendent of Banks on July 19, 1927. He cannot change thestatus quo by the subsequent pleading averring a loan from the bank of $10,000 or more. His averments in his amended pleading are that he borrowed the "necessary money, to-wit, approximately $10,000.00, to enable him to carry out said agreement." Such averment is contrary to the two exhibits. The letter of Staples of June 25, 1939, is to the effect that, "In consideration of our joining in the purchase of the property of T. C. Barrett, deceased, and Florence E. Barrett, individually,we will put up all the money that is necessary to clear theproperty from encumbrances and we will then sell said propertyto the best advantage, proceeds of sale to be applied", namely, "to the return of the principal that we have put into theproperty together with interest; * * * and after the payment of all charges of any kind that might arise against the property, any profits resulting therefrom to be divided equally between us," — which meant between Laurendine and Staples.
The claim filed by Laurendine with the Superintendent of Banks on July 19, 1927, who was administering the trust, is as follows: "I agree to purchase all of the real estate belonging to the estate for the sum of $2250.00 and the assumption by me of all of the debts of said Thomas C. Barrett." Thereafter Staples stated that "if I would give the bank the benefit of the contract which I had with Mrs. Barrett, that the bank wouldput up the money to pay Mrs. Barrett and also with which to pay the creditors of Thomas C. Barrett." That Laurendine would be authorized to manage the property and out of rents collected and proceeds of sale of the property, the bank was to be paid all moneys advanced, together with interest.
It is thus apparent that the letter of Staples to Laurendine on which the parties are alleged to have acted is contrary to the claim filed by Laurendine with the Superintendent of Banks, both of which said papers are exhibited. The subsequent pleading as to the loan of $10,000 is contrary to the purport of both of these exhibits.
(2) The decision of Brewer v. Ewart, 210 Ala. 292,97 So. 910, was upon facts similar to the case at bar and a recovery was denied. The evidence in said case was as follows:
" 'In December, 1914, I was in the office of the defendant at his place of business on First avenue in the city of Birmingham, and he informed me that this mortgage was being foreclosed, and that he had seen a notice of the foreclosure in the Labor Advocate, a newspaper published in the city of Birmingham, Alabama. He stated to me that he did not care to buy the property, and I thereupon stated to him that, if he would buy the property for me, I would handle it, and dispose of it, and we would divide the net profits. The defendant then asked me what I thought it was worth, and I informed him that in my opinion it was worth about $10,000 to $15,000. He then told me that Mr. Smith had informed him that the property could be bought for about $3,200. I went to the Labor Advocate office and bought the newspaper in which the advertisement was contained, which showed that the sale was set for the next week. I then went again to Mr. Brewer's office, and after talking the matter over with him he agreed to purchase the property for me at the foreclosure sale, provided no one bid in excess of $4,000, with the understanding that the property would be held until a suitable time to sell it, and that after paying him the amount of money expended by him with interest thereon, the balance derived from the sale and rents of said property to be divided equally between us.' "
The holding was:
"It is true that mutual promises are sufficient to support a joint adventure, but the promises must be to do something promotive of the enterprise, and not merely to share in its profits. An examination of the bill of complaint, as finally amended, discloses that it is wholly bare of any allegation that complainant was to contribute anything whatever — money, material, or service — to the initiation, prosecution, or conclusion of the adventure. * * *
"The net result of it all was that respondent gratuitouslyagreed to buy, hold, *Page 628 
use, and sell the land for the joint benefit of himself andcomplainant. Such a promise is not binding, and cannot be enforced either in law or equity. * * *" [Italics supplied.]
The Staples letter June 25, 1919, or the claim filed by Laurendine in 1927 was not stronger than the foregoing facts and decision, and which decision had the concurrence of Anderson, C. J., the writer and Justice Bouldin.
In the case of Simpson et al. v. Richmond Worsted Spinning Co. et al., 128 Me. 22, 145 A. 250, 254, it is said:
"The mere fact that some pay all expenses or furnish all the money used does not exclude associates from sharing in profits. Saunders v. McDonough [191 Ala. 119, 67 So. 591], supra; Streat v. Wolf, 135 App. Div. 81, 119 N.Y.S. 779; Migel v. Heller, Hirsh  Co., 151 App. Div. 637, 136 N.Y.S. 969; Ann.Cas.1916A, 1213. But there must be some contribution by each coadventurer of money or material or service, something promotive of the enterprise. Brewer v. Ewart, 210 Ala. 292, 97 So. 910. Sharing of losses is not an essential. Keiswetter v. Rubenstein, [235 Mich. 36, 209 N.W. 154, 157, 48 A.L.R. 1049], supra, and cases cited; Jackson v. Hooper [76 N.J. Eq. 185, 74 A. 130], supra. Mere sharing of profits is not sufficient. Atlas Realty Co. v. Galt, 153 Md. 586, 139 A. 285.
"But as by its nature joint adventure is a common undertaking or common enterprise for mutual benefit, there must be, as a general rule, community of interest and participation in the benefit or profits. McDonough et al. v. Bullock, 2 Pears. (Pa.) 191; McDaniel v. State Fair (Tex.Civ.App.) 286 S.W. 513. Contribution of money, material, or services, joint ownership or joint proprietary interest, or joint control over the subject-matter of the adventure, or the manner in which it is to be carried out, sharing of losses, sharing of profits, are evidence of the common enterprise."
We have indicated how the case fails to show (1) contribution in money, material or services, (2) joint property interest, (3) joint control over the subject-matter, (4) the manner in which it was to be carried out, (5) the sharing of losses.
In Hale v. Brown, 211 Ala. 106, 99 So. 645, the opinion was by the writer, concurred in by Anderson, C. J., Somerville and Bouldin, JJ. The decision was that, "Realty broker's agreement for division of commissions held not to constitute 'joint adventure.' An agreement between three realty brokers engaged in promoting an exchange of properties for a division of commissions held not to constitute the endeavor a joint enterprise."
I am of the opinion that the result announced is contrary to the above-mentioned well considered decisions, and does an injustice to the many beneficiaries of the trust estate being administered by the Superintendent of Banks on the instance of Laurendine more than twenty years after the date of the Staples letter. In my opinion the application for rehearing should be granted and the decision of the lower court reversed.
GARDNER, C. J., concurs.
All the other JUSTICES are of opinion that the application for rehearing should be overruled. It is so ordered.